ORDER

PER CURIAM.
Plaintiff, Robert Scott Fitzpatrick, appeals a summary judgment entered in favor of Equitable Life Assurance Society of the United States, on his claims for damages for negligence and negligence per se.
We have reviewed the briefs of the parties and the record on appeal and find that no *207error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the partjes has been provided explaining the reasons for our decision.